Pee Ctteiam,
Both specifications of error are to part of the learned judge’s charge, recited therein, intended as his answer to defendant’s second point, and are practically the. same.
An examination of the record has satisfied us that there is no error in said answer. Plaintiff’s claim, in this case, is for services rendered to defendant, individually, and not for wages earned by services performed on or in relation to either of the leases in which the partnership was concerned. There was some evidence tending to sustain the claim, and hence the court could not, as matter of law, instruct the jury that plaintiff’s claim had been adjudicated in the equity case. Where there is evidence dehors the record, as to what was included and adjudicated in another action, the question must be sub*593mitted to the jury : Converse v. Colton, 49 Pa. 346 ; Chase v. The Bank, 56 Pa. 355.
The verdict in favor of plaintiff was for $1,399.81, and, on defendant’s motion for a new trial, it was ordered, for reasons stated in the learned judge’s opinion, that the same would be granted, unless plaintiff remitted all of the amount found by the verdict except the sum of $306.31, and thereupon he did release so much of the verdict as was in excess of that sum. The defendant cannot, of course, complain of that. If it had not been done, judgment would have been against him for the full amount found by the jury.
There appears to be nothing in the record that requires a reversal of the judgment entered on the verdict thus reduced in pursuance of the conditional order of court. Substantial justice was effected thereby.
Judgment affirmed.